   Case 1:21-cv-00417-RLY-TAB Document 5 Filed 03/10/21 Page 1 of 2 PageID #: 26


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION
Katrice Tipton, individually and
on behalf of others similarly           )
situated,                               )
               Plaintiff(s),            )
                                        )
v.                                      )    Cause No. 1:21-cv-417
                                        )
Carrington Mortgage Services,           )
LLC,                                    )
               Defendant(s).            )


                               MOTION TO APPEAR PRO HAC VICE

       Pursuant to S. D. Ind. Local Rule 83-6(a), Nicholas R. Conlon respectfully requests entry of an

Order granting leave to appear pro hac vice for the purpose of appearing as counsel on behalf of

Katrice Tipton in the above-styled cause only. In support of this motion, the undersigned states:

       1. I am admitted to practice and in good standing (i.e., currently authorized to practice as an

           attorney) in the following United States court(s) and/or state’s highest court(s):

                  -   U.S. District Court for the District of New Jersey, 12/03/2013

                  -   New York 1st Department, 07/14/2014

                  -   U.S. District Court for the District of New Jersey, 09/11/2014

                  -   U.S. District Court for the Southern District of New York, 04/01/2015

                  -   U.S. District Court for the Eastern District of Wisconsin, 03/31/2017

                  -   U.S. District Court for the Eastern District of New York, 03/06/2014

                  -   U.S. Court of Federal Claims, 04/09/2018

                  -   U.S. District Court for the Eastern District of Michigan, 06/19/2015

                  -   U.S. District Court for the District of North Dakota, 06/13/16

                  -   U.S. District Court for the District of Colorado, 01/30/2017

                  -   U.S. District Court for the Western District of Michigan, 08/10/2016
   Case 1:21-cv-00417-RLY-TAB Document 5 Filed 03/10/21 Page 2 of 2 PageID #: 27


       2. I have never been disbarred or suspended from practice before any court, department, bureau

or commission of any state or the United States. I have never received a reprimand or been subject to

other disciplinary action from any such court, department, bureau or commission pertaining to conduct

or fitness as a member of the bar.

       3. I certify that I have reviewed the Seventh Circuit Standards of Professional Conduct and the

Local Rules of the court, including the Rules of Disciplinary Enforcement, and that I will abide by these

rules and standards.

       4. Electronic payment in the amount of One Hundred Dollars ($100.00) has been submitted via

pay.gov contemporaneously with the filing of this motion.

       WHEREFORE, the undersigned counsel respectfully requests that this Court enter an Order

granting leave to appear pro hac vice for purposes of this cause only.



       Dated: March 10, 2021                 Respectfully submitted,


                                             /s/ Nicholas R. Conlon
                                                 Nicholas R. Conlon
                                                 Brown, LLC
                                                 111 Town Square Place Suite 400
                                                 Jersey City, NJ 07310
                                                 T: (877) 561-0000
                                                 F: (855) 582-5297
                                                 nicholasconlon@jtblawgroup.com
